State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 28, 2016                    107132
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

TIGE SMITH JR.,
                    Appellant.
________________________________


Calendar Date:    December 8, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Lynch, JJ.

                              __________


      Susan Patnode, Rural Law Center of New York, Albany (Kelly
L. Egan of counsel), for appellant.

      Alexander Lesyk, Special Prosecutor, Norwood, for
respondent.

                              __________


      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered August 18, 2014, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a controlled substance in the third degree.

      Defendant was sentenced to a prison term of five years and
two years of postrelease supervision following his plea of guilty
to criminal sale of a controlled substance in the third degree.
His sole contention on appeal is that the sentence imposed is
harsh and excessive. We disagree. County Court made no sentence
commitment and imposed a prison term that was less than the
maximum permitted by statute (see Penal Law § 70.70 [2] [a] [i]).
Notably, while this matter was pending, defendant absconded and
was twice arrested and convicted upon a charge of assault in the
third degree. Further, a review of the presentence investigation
                              -2-                  107132

report reflects defendant's extensive drug-related history. We
find no abuse of discretion or extraordinary circumstances
warranting modification of the sentence in the interest of
justice (see People v Lasanta, 89 AD3d 1324 [2011]; People v
Velazquez, 67 AD3d 1124, 1124 [2009], lv denied 14 NY3d 894
[2010]; People v Williams, 65 AD3d 1423, 1424 [2009]).

     Peters, P.J., Garry, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court